Case 18-22277-kl| Doc68 Filed 01/18/19 Pagelof5

Fill in this’information to identify

 

 

 

Debtor 1 Brian Joseph Springer
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA [4] Check if this is an amended plan, and
list below the sections of the plan that
Case number: 18-22277 have been changed.

2.1, 2.4, 3.1, 3.3, 3.4, 4.4

 

(If known)

 

 

Official Form 113
Chapter 13 Plan 12/17

 

Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

 

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on‘each line to state whether or not the
plan includes each of the following items. If an iten is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

11 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | [34] Included [_] Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, ||] Included [__] Not Included
set out in Section 3.4.

13 Nonstandard provisions, set out in Part 8. [| Included Not Included

 

 

 

 

 

 

Plan Payments and Length of Plan

 

21 Debtor(s) will make regular payments to the trustee as follows:

$700.00 per Month for 5 months beginning September, 2018
$995.00 per Month for 55 months beginning February, 2019

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:
Debtor(s) will make payments pursuant to a payroll deduction order.
il Debtor(s) will make payments directly to the trustee.
[| Other (specify method of payment):

2.3 Income tax refunds.

Check one.
L] Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy

 
Case 18-22277-kl| Doc68 Filed 01/18/19 Page 2of5

Debtor Brian Joseph Springer Case number 18-22277

C] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Debtor(s) will treat income refunds as follows:
Debtor(s) shall keep $750.00 of their tax refund and any Earned Income Credit and Additional Child Tax
Credits. That each of the first three (3) years Debtor(s) shall turnover any amount received in excess of
these amounts.

2.4 Additional payments.
Check one,
fy] None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $58,225.00.

<'aq Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default, if any.

Check one.

C] None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

| The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules, These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

 

 

     

 

 

 

ee by the debtor(s). ae epee pas poppet pitt tee ie op pep tipi pis i tbe be
| Name of Creditor Collateral... Current. installment. Amount of. “Interest rate Monthly payment. ‘Estimated
Be payment S arrearage Gtany) -on arrearage. on Arrearage total 4
poe oho foe (including escrow), ee Mt applicable) OE ‘paymients by |
bo ee ee Ge : oo trustee |
$881.00
beginning
2134 Indianapolis 2/1/2019 per to be cured
Green Tree Blvd. Whiting, IN loan Prepetition: via loan
Servicing 46394 modification $39,000.00 0.00% modification $48,455.00
Disbursed by:
Trustee
[_] Debtor(s)
Insert additional claims as needed.
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
al None. [f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
Insert additional claims as needed.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one,
-— None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 18-22277-kl

 

Doc 68 Filed 01/18/19 Page 3o0f5

 

 

 

 

 

 

Debtor Brian Joseph Springer Case number 18-22277

_Nameof ° Estimated Collateral -Valueof =. Amountof Amount of. ‘Interest. Monthly . Estimated
| creditor ‘amount of 202." collateral. claims senior © - secured claim’ “rate “payment to ‘total of ©
poo Ss ereditor!s ooo -s te ereditor's Oe a “creditor monthly.
oes total daim eo. oe claim “. “payments
Indiana misc

Dept of tangible

Revenue $2,849.43 property $2,850.00 $0.00 $2,849.43 3.00% $51.20 $3,072.03
3.4 Lien avoidance.

Check one.

None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 of this plan is cheched

vl

The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to

which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). Jfmore than one lien is to be
avoided, provide the information separately for each lien.

 

Information regarding judicial

d 3

(lien ‘or security interest...
Name of Creditor
Discover Bank

Collateral

2134 Indianapolis Blvd.
Whiting, IN 46394 Lake
County

Lien identification (such as
judgment date, date of lien
recording, book and page number)
Judgment Lien
45D03-1105-CC-00281

6-29-11

Name of Creditor
PHH Mortgage Corporation

Collateral

2134 Indianapolis Blvd.
Whiting, IN 46394 Lake
County

Lien identification (such as
judgment date, date of lien
recording, book and page number)
Judgment lien

Official Form 113

 

Calculation of lien avoidance.

a. Amount of lien
b, Amount of all other liens

c. Value of claimed exemptions
d. Total of adding lines a, b, and c

e. Value of debtor(s)' interest in property

f. Subtract line e from line d.

Extent of exemption impairment
(Check applicable box):

Line f is equal to or greater than line a.

The entire lien is avoided (Do not complete the next column)

[]

Line f is less than line a.

A portion of the lien is avoided. (Complete the next column)

a. Amount of lien
b. Amount of all other liens

c. Value of claimed exemptions
d. Total of adding lines a, b, and c

e. Value of debtor(s)' interest in property

$5,138.55

$125,000.00
$19,300.00

$1 49,438.55

-$116,000.00

$33,438.55

_| Treatment of remaining secured

claim on ABN ES
Amount of secured claim after
avoidance (line a minus line f)

j
i
i
i

Interest rate (if applicable)
%

Monthly plan payment on
secured claim

Estimated total payments on
secured claim

 

 

$10,000.00 Amount of secured claim after
avoidance (line a minus line f)

$130,138.55

$19,300.00

$159,438.55 Interest rate (if applicable)

-$116,000.00

 

Chapter 13 Plan

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

%

Monthly plan payment on

Page 3
Best Case Bankruptcy

 
Case 18-22277-kl| Doc68 Filed 01/18/19 Page4of5

Debtor Brian Joseph Springer Case number 18-22277

45D04-1308-MF-179 secured claim

2013 f. Subtract line e from line d. $43,438.55

Extent of exemption impairment
(Check applicable box):

Line f is equal to or greater than line a. Estimated total payments on
secured claim
The entire lien is avoided (Do not complete the next column)

 

[.] Line fis less than line a.
A portion of the lien is avoided. (Complete the next column)

 

 

Insert additional claims as needed.
3.5 Surrender of collateral.

Check one.
I] None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

m Treatment of Fees and Priority Claims

41 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 3.50% of plan payments; and
during the plan term, they are estimated to total $per statute.

43 Attorney's fees,
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,400.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

LJ None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

[I The debtor(s) estimate the total amount of other priority claims to be $312.23 (IDR)

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
[I None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Ree

  

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

[| The sum of $ .

| ___% of the total amount of these claims, an estimated payment of $ .

ls] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ .
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 18-22277-kl| Doc68 Filed 01/18/19 Page5of5

Debtor Brian Joseph Springer Case number 18-22277
| None. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.
5.3 Other separately classified nonpriority unsecured claims. Check one.
None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

hI None. Jf “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

7A Property of the estate will vest in the debtor(s) upon
Check the appliable box:
plan confirmation.
[| entry of discharge.
other:

 

Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Signature(s):

 

91 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
ifany, must sign below.

XxX A Date January 14, 2019

Kevin M. Schmidt 11668-45
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
